IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-10684
                           Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

JAMES BECKWAY,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-239-9-A

                         February 4, 2002
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     James Beckway appeals from his sentence imposed following a

guilty plea to possession of approximately 102 pounds of marijuana

with intent to distribute. He argues that the district court erred

in assessing a two-level increase under U.S.S.G. § 2D1.1(b)(1) for

possession of a dangerous weapon because the increase was based on

conduct that was separate, distinct, and unrelated to his offense

of conviction.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     "The district court's decision to apply § 2D1.1(b)(1) is a

factual determination reviewable for clear error."1   Similarly, we

review for clear error a district court's factual determination of

a defendant's relevant conduct for sentencing purposes.2

     Beckway has made an insufficient showing that his November

2000 possession of marijuana, drug paraphernalia, and firearms fell

outside the same course of conduct as his offense of conviction,

and so we conclude that the district court did not clearly err in

considering this to be relevant conduct for sentencing purposes

under U.S.S.G. 1B1.3(a)(2).     Further, with regard to U.S.S.G. §

2D1.1(b)(1), "[t]his court has held that this adjustment is not

limited to those scenarios in which the defendant possesses a

dangerous weapon during the offense of conviction; the adjustment

is also to be made when the defendant possesses a dangerous weapon

during the course of related relevant conduct."3       The district

court did not clearly err in applying the sentencing increase based

on Beckway's relevant conduct because the government sufficiently

demonstrated, by a preponderance of the evidence, that Beckway

possessed firearms found in the same location where the marijuana




     1
        United States v. Jacquinot, 258 F.3d 423, 430 (5th Cir.
2001), cert. denied, No. 01-6937, 2002 WL 75742 (U.S. Jan 22,
2002).
     2
         United States v. Cooper, 274 F.3d 230, 238 (5th Cir. 2001).
     3
         United States v. Vital, 68 F.3d 114, 119 (5th Cir. 1995).

                                  2
and drug paraphernalia were stored.4    Moreover, Beckway has failed

to establish that it was clearly improbable that the firearms were

connected with the relevant conduct.5

     AFFIRMED.




     4
         See Cooper, 274 F.3d at 245.
     5
         See id. at 246 n.8; Jacquinot, 258 F.3d at 430-31.

                                 3